   Case 3:19-cv-00710 Document 30 Filed 12/23/19 Page 1 of 13 PageID #: 674




         UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
                             OF WEST VIRGINIA
                                   CHARLESTON DIVISION


    Jonathan R., minor by Next                       )
                                                     )
    Friend Sarah DIXON, et. al.,                     )
                                                     )
                                                     )     Case No. 3:19-cv-00710
                                   Plaintiffs,       )
                                                     )
    v.                                               )
                                                     )
    Jim JUSTICE, in his official capacity as
    the Governor of West Virginia, et al.,           )

                                   Defendants.

              PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                        MOTION TO STAY OF DISCOVERY

         The named Plaintiffs, by and through their Next Friends and on behalf of the proposed

Class (collectively, “Plaintiffs”), seek to enjoin the Defendants from operating a foster care system

that routinely violates the Plaintiffs’ rights under the United States Constitution and federal law,

including the Adoption Assistance and Child Welfare Act of 1980, the Americans with Disabilities

Act, and Section 504 of the Rehabilitation Act. See Compl., ECF No. 1. Defendants, in an attempt

to delay expeditious resolution of this matter, request a stay of all discovery until this Court has

ruled upon their motion to dismiss.

         Rule 26(c) of the Federal Rules of Civil Procedure grant this Court authority, for good

cause, to issue an order to protect a party or person from annoyance, embarrassment, oppression,

or undue burden or expense. The moving party bears the burden of showing good cause and

reasonableness for the stay. See Brown-Thomas v. Hynie, No. 1:18-cv-02191, 2019 U.S. Dist.

LEXIS 34559, at *20-21 (D.C.S.C. Mar. 5, 2019). Defendants have failed to meet their burden.


                                                 1
    Case 3:19-cv-00710 Document 30 Filed 12/23/19 Page 2 of 13 PageID #: 675



         Defendants are highly unlikely to prevail on their motion to dismiss.1 Therefore granting a

stay until the motion is decided, which could be months from the filing of this response, would

cause further irreparable harm to Plaintiffs and the prospective class members who are subject to

Defendants’ violations of law, and work against the interests of judicial economy by creating

additional backlog in this Court. Additionally, Defendants’ have failed to provide any information

to justify their claim that moving forward with discovery in this matter presents an undue burden

or amounts to an unreasonable expense. Lastly, contrary to Defendants’ claims, Plaintiffs would

be prejudiced by a stay of discovery as any such stay will impede the expeditious disposition of

this case. For these reasons, Defendants’ motion to stay should be denied.

                                      PROCEDURAL BACKGROUND

         On September 30, 2019, Plaintiffs filed the instant lawsuit challenging Defendants’

ongoing violations of their federal constitutional and statutory rights. On November 26, 2019,

Defendants filed a motion to dismiss the claims. See Defs. Motion, ECF No. 17. Plaintiffs’

opposition is due on December 23, 2019 and Defendants’ reply is due on January 13, 2019. See

Dec. 5, 2019 Order, ECF No. 23.

         A Rule 26(f) planning conference was held on December 2, 2019, during which counsel

for Plaintiffs and Defendants discussed a proposed discovery schedule. Ahead of any discussion




1
  See, e.g., M.D. v. Abbott, 152 F. Supp. 3d 684 (S.D. Tex. 2015) (finding that foster children have the constitutional
right to be free from unreasonable risk of harm, which includes protection from both psychological and physical
abuse), aff’d in part, 907 F.3d 237 (5th Cir. 2018); Olivia Y. ex rel. Johnson v. Barbour, 351 F. Supp. 2d 543, 570
(S.D. Miss. 2004) (denying motion to dismiss claims alleging violation of substantive due process right to adequate
care and treatment while in foster care); see also Kenny A. v. Perdue, 218 F.R.D. 277, 286 (N.D. Ga. 2003) (denying
motion to dismiss plaintiff foster children’s claims alleging violations of their constitutional and federal rights); Brian
A. by Brooks v. Sundquist, 149 F. Supp. 2d 941, 956 (M.D. Tenn. 2000) (refusing to dismiss foster children’s claim
“that Defendants’ systematic actions and inactions have violated their rights under the First and Ninth Amendments
not to be deprived of family relationships absent compelling reasons”).



                                                            2
   Case 3:19-cv-00710 Document 30 Filed 12/23/19 Page 3 of 13 PageID #: 676



around the anticipated scope of discovery, Defendants stated that they planned to file a motion to

stay discovery with the court. Plaintiffs expressed their intent to oppose the motion.

       The following day, Plaintiffs served Defendants with their first set of discovery requests,

seeking narrow categories of documents covering a five-year time period specifically tailored to

the needs of this case. See RFP, Dec. 3, 2019, ECF No. 22. Each item is relevant to the claims, and

proportional to the needs of this case. See RFP. For example, Plaintiffs sought:

              All documents, including but not limited to current Case Files, Case Files related
               to any prior CPS cases, CA/N reports, and Information and Referral reports
               concerning each named Plaintiff child for the entire duration of any and all periods
               of time during which each named Plaintiff child has been in the physical and legal
               custody of DHHR including abuse and neglect reports and any other reports prior
               to entering legal and physical custody of the State. This Request includes, but is
               not limited to, Documents located in FACTS, and FACTS Plus DHHR’s Statewide
               Automated Child Welfare Information System. (RFP No. 1).

              Documents sufficient to show the number of Foster Children in the physical and
               legal custody of DHHR who have been categorized as having a Disability sufficient
               to qualify for treatment under the ADA, as of June 30, 2019. (RFP No. 4).

              Any and all policies and procedures, internal operating procedures, and/or
               directives concerning service providers, including Your selection of and
               contracting with service providers and supervision, oversight, and evaluation of
               service providers, including but not limited to clinical reviews, contract reviews,
               and financial reviews. (RFP No. 26).

       On December 5, 2019, during a conference call, Defendants agreed to provide limited

discovery. They also agreed to provide case files of Named Plaintiffs who are represented by a

West Virginia court-appointed guardian ad litem. Notably, only five of the 13 Named Plaintiffs

have guardians ad litem serving as their next friends.

       On December 9, 2019, Defendants filed their motion to stay discovery, and two days later

Plaintiffs received a USB flash largely containing policies and procedures, organizational charts,

and program guides.




                                                 3
   Case 3:19-cv-00710 Document 30 Filed 12/23/19 Page 4 of 13 PageID #: 677



                                          ARGUMENT

       It is well established that a pending motion to dismiss does not typically warrant a stay of

discovery. See Brown-Thomas, 2019 U.S. Dist. LEXIS 34559, at *20. Instead, a party seeking a

stay “must justify it by clear and convincing circumstances outweighing potential harm” to the

non-moving party. Williford v. Armstrong World Indus., Inc., 715 F.2d 124, 127 (4th Cir. 1983).

       There is a “general policy disfavoring the stay of discovery.” Kron Med. Corp. v. Groth,

119 F.R.D. 636, 637 (M.D.N.C. 1988); see also Brown-Thomas, 2019 U.S. Dist. 34559, at *10, ll

(motions to stay are "generally disfavored because delaying discovery may cause case

management problems as the case progresses or impede the court's responsibility to expedite

discovery.”) As the Supreme Court has advised, “a stay is not a matter of right, even if irreparable

injury might otherwise result…[i]t is instead an exercise of Judicial discretion, and the party

requesting a stay bears the burden of showing that the circumstances justify an exercise of that

discretion.” Ind. State Police Pension Tr. V. Chrysler LLC, 556 U.S. 960, 129 S. Ct. 2275, 2276-

77 (2009).

       A stay of discovery is only appropriate where the moving party has made a strong showing

of “good cause and reasonableness” supported by “a particular and specific demonstration of fact”.

Fed. R. Civ. Proc. 26(c); see also Kron Med. Corp., 119 F.R.D. at 637; Gulf Oil Co. v. Bernard,

452 U.S. 89, 102 n. 16 (1981). Presenting the court with conclusory statements and stereotypes

will not suffice to meet this burden. See Gulf Oil Co., 452 U.S. at 102. The argument that the

moving party will succeed on the motion to dismiss and that the cost of discovery is high, entails

both conclusory statements and stereotypes, and does not satisfy Rule 26(c)’s good cause

requirement. See Gray v. First Winthrop Corp., 133 F.R.D. 39, 40 (9th Cir. 1990) (“Had the

Federal rules contemplated that a motion to dismiss…would stay discovery, the rules would



                                                 4
   Case 3:19-cv-00710 Document 30 Filed 12/23/19 Page 5 of 13 PageID #: 678



contain a provision to that effect”). Such general arguments could be said to apply to any

reasonably large civil litigation and this reasoning works to undercut the Federal Rules’ liberal

discovery provisions. See id.

        Although the power to stay proceedings is included in the inherent authority of every court

to control the disposition of cases on its docket with economy of time and effort for itself, for

counsel, and for litigants, whether a court should grant or deny a motion to stay calls for a balance

of the various factors relevant to the expeditious and comprehensive disposition of the cause of

action in question. See Brown-Thomas, 2019 U.S. Dist. LEXIS 34559, at *9. The Fourth Circuit,

including the West Virginia Southern District Court, has identified three factors to consider when

determining whether to grant a motion to stay discovery: “(1) the interests of judicial economy;

(2) hardship and equity to the moving party if the action is not stayed; and (3) potential prejudice

to the non-moving party.” White v. Ally Fin., Inc., 969 F. Supp. 2d 451, 462 (S.D. W. Va. 2013)

(internal quotations omitted). None of these factors weighs in favor of this Court granting a stay.

            A. Staying Discovery Will Unnecessarily Delay This Case Because Defendants
               Are Unlikely to Prevail on Their Motion to Dismiss.

        In determining whether to stay discovery pending the outcome of dispositive motions,

courts often consider the type of motion filed, and whether said motion is a legal challenge or

dispute over the sufficiency of the allegations contained in the pleadings. See Brown-Thomas, 2019

U.S. Dist. LEXIS 34559, at *10-11. While Plaintiffs acknowledge that the Defendants’ motion to

dismiss amounts to a challenge of the validity of the complaint, the filing of a dispositive motion

does not, by itself, warrant the issuance of a stay. See id. at 11.

        In the case at hand, Defendants’ motion to dismiss is based primarily upon claims that this

Court lacks jurisdiction and that Plaintiffs have failed to state a claim for which relief can be

granted pursuant to Fed. R. Civ. P. 12(b)(6). See Defs. Mem., ECF No. 18. A preview of the merits

                                                   5
   Case 3:19-cv-00710 Document 30 Filed 12/23/19 Page 6 of 13 PageID #: 679



of Defendants’ jurisdictional arguments unquestionably favors denial of a stay of discovery. As

discussed in detail in Plaintiffs’ opposition to Defendants’ motion, Defendants’ Rooker-Feldman

and Younger abstention arguments are unfounded, and similar arguments pursuant to Rule 12(b)(6)

involving state agencies have been rejected by numerous federal courts.

       Abstention has routinely been denied in virtually all similar cases in the last decade. See,

e.g., Olivia Y. ex rel. Johnson v. Barbour, 351 F.Supp.2d 543, 570 (S.D. Miss. 2004) (stating that

the court would be “hard-pressed to conclude that any specific relief plaintiffs seek in this action

would necessarily interfere with ongoing youth court proceedings”); see also Tinsley v. McKay,

156 F.Supp.3d 1024, 1043-44 (D. Ariz. 2015) (Younger abstention unwarranted where proposed

relief was not directly aimed at the functioning of juvenile courts); Kenny A. v. Perdue, 218 F.R.D.

277, 286 (N.D. Ga. 2003) (no interference because “the declaratory and injunctive relief plaintiffs

seek is not directed and their [periodic juvenile court] review hearings, or at Georgia’s juvenile

courts, juvenile court judges, or juvenile court personnel. Rather, plaintiffs seek relief directed

solely at executive branch defendants to remedy their alleged failures as plaintiffs’ custodians”);

Nicholson v. Williams, 203 F.Supp.2d 153, 231 (E.D.N.Y. 2002) (declining to abstain pursuant to

Younger in case challenging child welfare agency’s policy of finding children neglected where

parent was victim of domestic violence and finding no interference where “the injunctive relief

this court grants targets general [agency] practices”); Brian A. ex rel. Brooks v. Sundquist, 149

F.Supp.2d 941, 957 (M.D. Tenn. 2000) (observing that “nothing about this litigation seeks to

interfere with or enjoin” ongoing state family court proceedings); L.H. v. Jamieson, 643 F.2d 1351,

1354 (9th Cir. 1981) (Younger abstention unwarranted because relief sought did not “have the

wholly disruptive consequences associated with enjoining a state judicial proceeding”).




                                                 6
   Case 3:19-cv-00710 Document 30 Filed 12/23/19 Page 7 of 13 PageID #: 680



       Moreover, courts have consistently upheld at least the due process claims in similar cases.

See, e.g., M.D. v. Abbott, 907 F.3d 237, 264 (5th Cir. 2018) (finding that defendants had violated

foster children’s substantive due process rights through policies and practices that “cause[d] all

[foster] children to be exposed to a serious risk of physical and psychological harm”); Connor B.

v. Patrick, 771 F. Supp. 2d 142, 161 (D. Mass. 2011); Olivia Y., 351 F. Supp. 2d at 556 (denying

motion to dismiss constitutional claims because plaintiffs had sufficiently alleged “a violation of

their substantive due process right to adequate care and treatment while in state custody”); Brian

A. by Brooks, 149 F. Supp. 2d at 954; Marisol A. by Forbes v. Giuliani, 929 F. Supp. 662, 675

(S.D.N.Y. 1996).

       The cases to which Defendants cite in support of their motion to stay are distinguishable.

In Boudreaux Grp., Inc. v. Nexsen, the District of South Carolina granted a motion to stay

discovery, but not solely because of the dispositive nature of the pending motion to dismiss. No.

8:18-cv-1489, 2018 U.S. Dist. LEXIS 228859, at *11-12 (D.S.C. Nov. 20, 2018). Specifically, in

conjunction with their motion to dismiss, defendants moved to stay the federal proceeding pending

disposition of a related case before the Office of the State Engineer (OSE), wherein it was

undisputed that a portion of the claims before the court were identical to the claims before the

OSE. See id.

        In Purvis v. Pitt Cnty. Sch., the court stayed discovery pending resolution of defendants’

motion to dismiss a pro se plaintiff’s complaint. Notably, the plaintiff failed to respond to the

motion to dismiss in the requisite period of time. No. 4:12-cv-00054, 2013 U.S. Dist. LEXIS

100563, at *1-3 (E.D.N.C. July 18, 2013) (noting “[f]actors favoring issuance of a stay include the

potential for the dispositive motion to terminate all the claims in the case or all the claims against




                                                  7
   Case 3:19-cv-00710 Document 30 Filed 12/23/19 Page 8 of 13 PageID #: 681



particular defendants, strong support for the dispositive motion on the merits, and irrelevancy

of the discovery at issue to the dispositive motion" [emphasis added]).

       Moreover, Defendants fail to cite even a single case granting a motion to stay pending a

motion to dismiss under the Rooker-Feldman doctrine or Younger abstention, thus demonstrating

within their own memorandum that there is no strong support for their motion to dismiss. See

generally Def. Mem. Supp., ECF No. 27 (“ECF No. 27”).

       With regard to Defendants’ motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), that too

does not in itself warrant a stay. Any decision to the contrary would upend the legal system, as

every defendant would routinely move to dismiss every claim as a delay tactic. Accordingly,

Defendants set forth no unique facts or circumstances justifying a stay in this case that could not

be applied to any case where there is a dispositive motion pending. Determining that a stay is

warranted in the matter at hand would be no different than establishing a per se rule that litigation

is stayed any time a dispositive motion is pending. For these reasons, the Court’s analysis should

weigh in favor of denial of the Defendants’ motion.

            B. Because Defendants Provide Only Broad Allegations Of Undue Burden And
               Expense, The Motion To Stay Should Be Denied.

       To establish good case for staying discovery, the movant “may not rely upon stereotyped

and conclusory statements, but must present a particular and specific demonstration of fact . . . .”

Baron Fin. Corp. v. Natanzon, 240 F.R.D. 200, 202 (D. Md. 2006) (noting the “good cause

requirement creates a rather high hurdle for proponents”). Defendants fail to make the requisite

demonstration of fact, instead relying upon broad assertions that “[t]he issues in this case are

indisputably complex” and “significant discovery [is] implicated by the complexity of this case.”

ECF No. 27 at 6.




                                                 8
   Case 3:19-cv-00710 Document 30 Filed 12/23/19 Page 9 of 13 PageID #: 682



       Aside from broad assertions of complexity and the likely volume of discovery, Defendants’

also note that Plaintiffs’ requested additional time to conduct discovery outside of the amount

permitted under the Fed. R. Civ. P. Id. at 7-8. While Plaintiffs’ acknowledge that discovery in this

matter is likely to be voluminous due to the complex nature of the case, this consideration cuts

both ways. Defendants’ again rest the entirety of their support for a stay on the premise that, should

their motion to dismiss be granted, resources devoted to complying with discovery requests would

be fruitless. See id.at 5. In the same vein, should the Court grant the Defendants’ motion for a stay

of discovery, but deny their motion to dismiss, the need for discovery in this matter will be

unchanged, the schedule for its completion will require extension, and resolution of this matter

will be unnecessarily delayed. As such, the Plaintiffs, and the judicial system, would be prejudiced

by any stay of discovery as any such stay would impede expeditious litigation of these proceedings.

       Defendants fail to offer any specific information regarding the alleged undue burden and

expense of proceeding with discovery in this matter. See generally id. Though Defendants’ claim

that the discovery sought by Plaintiffs is “extensive” and “time-consuming”, they provide no

affidavits, evidence, or additional insight whatsoever relating to the amount of time, expense, or

effort required to obtain and produce the information sought in the requests for production which

have been served in this matter. Id. at 8.

       This Court, and others, have consistently held that broad unsupported statements are

insufficient to support a stay of discovery. See In re C. R. Bard, Inc. Pelvic Repair Sys. Prod. Liab.

Litig., No. 2187, 2014 U.S. Dist. LEXIS 57890, at *2792-94 (S.D. W. Va. Apr. 22, 2014) (denying

motion to stay production of documents due to failure of moving party to provide particularized

showing of harm to competitive and financial position); See also Jones v. Heil Process Equip.,

LLC, No. 3:13-cv-22811, 2014 U.S. Dist. LEXIS 56373, at *6-10 (S.D. W. Va. Apr. 17, 2014)



                                                  9
   Case 3:19-cv-00710 Document 30 Filed 12/23/19 Page 10 of 13 PageID #: 683



(denying motion to stay transfer of physical custody of evidence due to moving party’s broad and

speculative allegations); Byard v. Verizon W. Va., Inc., No. 1:11-cv-132, 2013 U.S. Dist. LEXIS

148266, at *11 (N.D. W. Va. Oct. 15, 2013) (motion to stay production of documents denied

because moving party failed to provide particular, specific facts to show what harm would be

suffered by disclosure). Because Defendants fail to provide specific facts to support the undue

burden and expense they allege, instead hinging their entire argument on the hoped success of their

pending motion to dismiss, their motion to stay discovery should be denied.

             C. Defendants’ Motion to Stay of Discovery Should Be Denied Because It Will
                Unduly Prejudice Plaintiffs And Fail To Benefit Expeditious Disposition Of
                These Proceedings.

        Finally, consideration of the relevant factors weighs against granting a stay of discovery.

See White, 969 F. Supp. 2d at 462 (the “general policy” against granting a stay of discovery may

be set aside only after careful consideration of the relevant factors). Indeed, “discovery is normally

to be accorded a broad and liberal treatment” because “the ends of justice will best be served by a

system of liberal discovery which gives both parties the maximum possible amount of information

with which to prepare their cases.” Hickman v. Taylor, 329 U.S. 495, 507 (1947); Wardius v. Or.,

412 U.S. 470, 473 (1973).

        First, a stay of discovery would hamper the interests of judicial economy and impede the

court’s ability to ensure that litigation proceeds expeditiously. See Kron Med. Corp., 119 F.R.D.

at 637 (“disruption or prolongation of the discovery schedule is normally in no one’s interest”).

While the Court must “control the disposition of the cases on its docket with economy of time and

effort for itself, for counsel, and for litigants”, it must also “remain mindful of its responsibility to

expedite discovery and minimize delay.” Medlin v. Andrew, 113 F.R.D. 650, 652-53 (M.D.N.C.

1987); see also Parkway Gallery Furniture V. Kittinger/Pennsylvania House Grp., Inc., 116



                                                   10
   Case 3:19-cv-00710 Document 30 Filed 12/23/19 Page 11 of 13 PageID #: 684



F.R.D. 363, 365 (M.D.N.C. 1987). Departure from the normal trial track creates a “management

problem” and allows the dispute “more opportunity for festering.” Kron Med. Corp., 119 F.R.D.

636, 637 (M.D.N.C. 1988). Here, because Plaintiffs are likely to survive the motion to dismiss (see

supra Section A), granting the motion to stay will only have the effect of causing delay and creating

case management issues that work against the interests of judicial economy. Id at 638. (“A stay of

discovery duplicates costs because counsel must reacquaint themselves with the case once the stay

is lifted” and “a case becomes more of a management problem to the court when it leaves the

normal trial track”).

       Second, Defendants fail to offer any support that proceeding with litigation will cause them

“undue burden” other than to complain that discovery will be expensive and that Plaintiffs’

requests for the production of documents are broad. However, this argument is disingenuous as

Defendants’ decision to file a motion to stay was rendered before they received Plaintiffs’

discovery requests. Moreover, Plaintiffs’ requests were specific and narrowly tailored to the needs

of this case. See RFP. Without support, this argument consists of nothing more than conclusory

statements. See Gulf Oil Co., 452 U.S. at 102 (the party seeking a stay of discovery must make “a

particular and specific demonstration of fact, as distinguished from stereotyped and conclusory

statements”). If, as a rule, this general argument is sufficient to support a stay, such a rule would

undercut the Federal Rules’ liberal discovery provisions. Hickman, 329 U.S. at 507.

       Besides, the costs of discovery are overshadowed by the public interests at stake. Here, the

public interest in ensuring the safety and well-being of the state’s foster children, as well as

ensuring the state has a properly functioning child welfare system, significantly outweighs the

costs of discovery to be incurred by the moving party.




                                                 11
    Case 3:19-cv-00710 Document 30 Filed 12/23/19 Page 12 of 13 PageID #: 685



        Third, staying discovery in this matter would unduly prejudice the Plaintiffs. Plaintiffs

require a timely resolution of this matter. Critically, in this month alone, an abused West Virginia

child died and DHHR was sued, in connection with a separate case, on allegations that it failed to

adequately protect a young girl.2 The urgency in this matter is especially appreciated by the citizens

of West Virginia. As one such citizen aptly stated, “there is a foster care crisis in our state. We

have more children-per-capital in foster care than any other state…caseworkers are overworked

and many cases are often not thoroughly investigated…an increased number of older foster

children [are] running away… because teens are frequently placed in shelters…tragically, some of

these runaways [] become too old for state care before they are found… children get lost in the

system….”3 Moreover, Plaintiffs intend to move for class certification and are at risk of losing the

engagement of subject-matter specific experts, who have limited availability, if the Court stays

discovery.

        Because Defendants are unlikely to prevail on their motion to dismiss, granting a stay until

the motion is decided, would cause further irreparable harm to Plaintiffs and the nearly 6,800

children currently in foster care.

                                              CONCLUSION

        For the reasons stated herein, Defendants’ have failed to show good cause to justify a stay

of discovery pending disposition of their motion to dismiss. As such, this Court should deny

Defendants’ motion in its entirety.



2
  See Dad, 2 women arrested in death of abused West Virginia girl, NBC News, Dec. 11, 2019, available at
https://www.nbcnews.com/news/us-news/dad-2-women-arrested-death-abused-west-virginia-girl-n1099671; A WV
girl told adults her father impregnated her. CPS left her in her father’s home anyway, lawsuit says, Charleston
Gazette-Mail, Dec. 5, 2019, available at https://www.wvgazettemail.com/news/legal_affairs/a-wv-girl-told-adults-
her-father-impregnated-her-cps/article_4184ba6e-a7e5-5b46-bcc0-ea5e0fe4ddd0.html;
3
   West Virginia’s foster care system is FUBAR, The Shepherdstown Chronicle, Dec. 6, 2019, available at
http://www.shepherdstownchronicle.com/page/content.detail/id/518518/West-Virginia-s-foster-care-system-is-
FUBAR.html?nav=5153.

                                                       12
Case 3:19-cv-00710 Document 30 Filed 12/23/19 Page 13 of 13 PageID #: 686



   Dated: December 20, 2019

                                        Respectfully submitted,
                                        /s/ Marcia Robinson Lowry
                                        Marcia Lowry, admitted pro hac vice
                                        mlowry@abetterchildhood.org
                                        Allison Mahoney, admitted pro hac vice
                                        amahoney@abetterchildhood.org
                                        Dawn Post, admitted pro hac vice
                                        dpost@abetterchildhood.org
                                        A Better Childhood
                                        355 Lexington Avenue, Floor 16
                                        New York, NY 10017
                                        Tel.: (646) 795-4456
                                        Fax: (212) 692-0415

                                        /s/ Richard W. Walters
                                        Shaffer & Shaffer, PLLC
                                        Richard W. Walters, WVSB #6809
                                        rwalters@shafferlaw.net
                                        J. Alexander Meade, WVSB #13021
                                        ameade@shafferlaw.net
                                        Brian L. Ooten, WVSB #9358
                                        booten@shafferlaw.net
                                        2116 Kanawha Boulevard East
                                        Charleston, WV 25311
                                        Tel: (304) 344-8716
                                        Fax: (304) 344-1481

                                        /s/ Jeremiah Underhill
                                        Disability Rights of West Virginia
                                        Jeremiah Underhill, WVSB #13094
                                        junderhill@drofwv.org
                                        Erin Snyder, WVSB #13094
                                        esnyder@drofwv.org
                                        Lori Waller, WVSB #11303
                                        lwaller@drofwv.org
                                        1207 Quarrier Street, Suite 400
                                        Charleston, WV 25301
                                        Tel: (304) 346-0847
                                        Fax: (304) 346-0687

                                        Attorneys for Plaintiffs

                                   13
